Citation Nr: 1507182	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  10-34 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for right knee disorder.

2.  Entitlement to service connection for right hip disorder, to include as secondary to a right knee disability.

3.  Entitlement to service connection for low back disorder, to include as secondary to a right knee disability.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1978 to May 1979.

The issues of service connection for right hip and low back disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Claims for entitlement to service connection for a right knee disorder were denied in May 1984 and January 1991.  

2.  A service department record (a second DD-214) that was not associated with the claims file at the time of prior decisions has been associated with the claims file.

3.  A right knee disorder pre-existed service.

4.  The Veteran was discharged from service due to a pre-existing disability.


CONCLUSION OF LAW

A pre-existing right knee disorder was aggravated by service.  38 U.S.C.A. § 1131 (2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that his current right knee disorder is related to service.  Specifically, he argues that he reinjured a preexisting right knee disorder while in service, causing him to be medically discharged, and has had problems with his right knee ever since.

As an initial matter, the laws and regulations provide that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include, but are not limited to, additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records.  38 C.F.R. § 3.156(c)(1). 

Historically, the claim for a right knee disorder was denied in May 1984 and January 1991 on the basis that a preexisting right knee disorder was not aggravated by service.  The DD-214 associated with the claims file at the time of the May 1984 rating decision failed to provide the reason for the Veteran's discharge.  In January 2009, a second DD-214 was associated with the file referencing that he was discharged due to a disability that preexisted service.  

It is unclear whether the RO considered the second DD-214 at the time of the January 1991 rating decision.  Nonetheless, the Board finds that the second DD-214 was created during service (based, in part, on the signatures and the typewriting).  Therefore, it is a relevant service department records that existed and had not been associated with the claims file when VA first decided the claim in May 1984 or when considered in January 1991.  

As the second DD-214 is a service record that is related to the claim, the Board will reconsider the claim based on all the evidence of record.  38 C.F.R. § 3.156(c).  Turning to the merits, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

A veteran is presumed to be in sound condition when entering service, except for defects, infirmities or disorders noted when examined, accepted and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1132 (2014); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

The Veteran has been diagnosed with degenerative joint disease of the right knee.  Therefore, a current disorder is shown.  Moreover, the service treatment records indicate that he had a preexisting right knee injury and surgery.  While nearly illegible (due to poor copy quality), the entrance examination reflects that the right knee was clinically abnormal and a 3 inch scar on the right knee was noted.  It also appears that he was directed to an orthopedic consult where pre-service surgery was reported on the right knee.  While he was cleared for duty, the evidence shows a preexisting right knee disorder.

Other than the entrance examination and the orthopedic consult, there are no other relevant service treatment records associated with the claims file.  Therefore, there is nothing in the service treatment records on which to evaluate whether his right knee was aggravated by service.  To answer this question, the Board has looked to the Veteran's DD-214, particularly the second DD-214 referenced above.  

The second DD-214 which was subsequently added to the file is significant to the claim because it indicates that the Veteran was discharged due to "Physical Disability which existed prior to enlistment (Medical Board)."  Although the DD-214 does not specify the disability, the Board finds it reasonable to infer that it was referring to his right knee disorder as it was the only preexisting injury discussed in the service treatment records.  Therefore, the second DD-214 (which the Board finds to be valid) constitutes evidence that he was medically discharged from service due to right knee disability.

Given that the second DD-214 corroborates and supports the Veteran's statements regarding the nature of his right knee disorder, the Board finds that (i) there was a preexisting right knee disorder noted in service and (ii) the right knee disorder was aggravated by service based on evidence that he was medically discharged due to the preexisting right knee disorder.  It is apparent that a right knee disorder was found to be pre-existing but he was acceptable for service upon entrance.  It is equally clear that he was found not qualified for continued active duty as a result of a Medical Board discharge which could have only been related to the right knee.

Therefore, the Board resolves all reasonable doubt in favor of the Veteran and finds that a preexisting right knee disorder was aggravated by service.  As such, service connection is warranted and the appeal is granted.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal with respect to the knee claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  


ORDER

Service connection for right knee disorder is granted.


REMAND

The Veteran contends that his current right hip and lower back disorders are secondary to his right knee disability.  He has provided competent evidence of persistent pain in his right hip and low back.  As the Board has determined that the right knee disability is related to service, an examination is needed to determine secondary service connection.  Therefore, a remand is necessary to determine whether the Veteran's right hip and low back disorder are related to his right knee disability or otherwise related to service.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records not already associated with the claims file.  The record reflects VA treatment in Augusta, Atlanta, and Dallas.

2.  Schedule the Veteran for an examination to address the nature and etiology of any currently-diagnosed right hip and low back disorders.  The examiner is requested to review all pertinent records associated with the claims file.  After reviewing the record and examining the Veteran, the examiner should then address the following:

a. Is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that a right hip disorder is caused by service, or caused by or aggravated by (chronically worsened beyond natural progression) the Veteran's service-connected right knee disability?

c. Is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that a low back disorder is caused by service, or caused by or aggravated by (chronically worsened beyond natural progression) the Veteran's service-connected right knee disability?

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.

3. After completing the above and any other development deemed necessary, the RO should readjudicate the claims on appeal.  If the benefit sought on appeal is not granted, the Veteran and his attorney should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


